                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 PALOMA CZWPIESKI,                                    Case No. 3:19-cv-1247-SI

                Plaintiff,                            ORDER

        v.

 UNITED SEATING AND MOBILITY,
 LLC; and DEBORA UNVERZAGT,

                Defendants.


Michael H. Simon, District Judge.

       Plaintiff Paloma Czwpieski sued Defendants United Seating and Mobility LLC (“United

Seating”) and Debora Unverzagt (“Unverzagt”) in Multnomah County Circuit Court. Defendants

timely removed on the basis of diversity jurisdiction. Defendants contend: (a) Plaintiff is a

citizen of Oregon; (b) Defendant United Seating is a limited liability company organized under

the laws of Missouri with its principal place of business in Tennessee; (c) the sole member of

United Seating is a Delaware corporation with its principal place of business in Tennessee;

(d) Defendant Unverzagt is a citizen of Oregon; (e) Plaintiff fraudulently joined Unverzagt,

thereby permitting the Court to disregard Unverzagt’s citizenship for purposes of diversity

jurisdiction; and (f) Plaintiff alleges an amount in controversy of $265,000.



PAGE 1 – ORDER
       Defendant Unverzagt has moved for summary judgment. ECF 5. In response, Plaintiff

stipulated to, and does not oppose, Unverzagt’s Motion for Summary Judgment. ECF 8.

Accordingly, Defendant Unverzagt’s Motion for Summary Judgment (ECF 5) is granted, and

Unverzagt is dismissed from this action with prejudice. The case continues against Defendant

United Seating.

       IT IS SO ORDERED.

       DATED this 3rd day of December, 2019.


                                                   /s/ Michael H. Simon
                                                   Michael H. Simon
                                                   United States District Judge




PAGE 2 – ORDER
